 Case: 5:20-cv-00306-DCR Doc #: 31 Filed: 11/25/20 Page: 1 of 2 - Page ID#: 270




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       (at Lexington)

  LUCINDA CHRISTIAN,                                   )
                                                       )
              Plaintiff,                               )    Civil Action No. 5: 20-306-DCR
                                                       )
  V.                                                   )
                                                       )
  ALTAIRE PHARMACEUTICALS, INC.,                       )             JUDGMENT
  et al.,                                              )
                                                       )
              Defendants.                              )

                                       ***    ***   ***    ***

         In accordance with the Memorandum Opinion and Order entered this date and the

Memorandum Opinion and Order entered October 13, 2020, [Record No. 20], and pursuant to

Rule 58 of the Federal Rules of Civil Procedure, it is hereby

         ORDERED and ADJUDGED as follows:

         1.       Judgment is entered in favor of Defendants with respect to all claims asserted in

this action.

         2.       This action is DISMISSED and STRICKEN from the Court’s docket.

         3.       This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.




                                                 ‐1-
Case: 5:20-cv-00306-DCR Doc #: 31 Filed: 11/25/20 Page: 2 of 2 - Page ID#: 271




    Dated: November 25, 2020.




                                     ‐2-
